DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
Claims 2-7, 9-13, 17, 19, 22, 25, 28-30, 32, 34 have been cancelled.  Claim 39 is new.  Claims 1, 15 have been amended.  Claims 1, 8, 14-16, 18, 20-21, 23-24, 26-27, 31, 33, 35-39 are pending and examined herein.
Applicant’s amendments to the claims have rendered all obviousness double patenting rejections moot, therefore hereby withdrawn.
Applicant’s arguments with regard to the 103 rejection have been fully considered but found not persuasive, therefore maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 14-16, 18, 20-21, 23-24, 26-27, 31, 33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (US Patent 8,410,088 D2, of record) in view of Kim et al. (US Patent 5,455,044, of record).
The instant claims are directed to a method of treating cancer in a pediatric subject aged 10 years or less by administering tazemetostat to the cerebral spinal fluid.
Kuntz et al. teach methods of treating cancer by administering a compound of formula I (col. 3-8 and claim 1).  A preferred embodiment is compound 12, otherwise known as tazemetostat (exact same structure as in instant claim 2) found in Table 1.  Exemplary cancers include childhood cerebellar astrocytoma, childhood cerebral astrocytoma, childhood lymphomas, childhood leukemia, and other childhood cancers (col. 158, line 47 to col. 160, line 1).  A preferred type of cancer or tumor is medulloblastoma (same cancer as that in Example 1 of the instant specification) (col. 157-158).  Oral and intranasal administration is taught (col. 182, lines 26-28).  Dosages can range from 0.01 to 5000 mg/kg per day, 1 to 1000 mg/kg per day, or 1, 3, 10, 25, 50 g per day, in a single or divided doses, and adjusted for the patient’s weight in kg or body surface area in m2, and age in years (col. 185, lines 40-67).  BID or twice daily administration is taught (col. 140, line 50).
However, Kuntz et al. fail to explicitly teach subjects aged 10 years or less or administration to the cerebral spinal fluid as well as some of the other claimed dosages.
Kim et al. teach administering therapeutic agents to the cerebral spinal fluid to treat medulloblastoma tumors, which are typically common in children.  This method of administration is surprisingly effective since the therapeutic agent is allowed to persist in the region of the neurological disorder (col. 2, lines 30-60).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have treated medulloblastoma in a young child aged 10 years or less by administering to the cerebral spinal fluid, as taught by Kim et al., tazemetostat, as taught by Kuntz et al., in the claimed amounts.
A person of ordinary skill in the art would have been motivated to treat a young child less than 10 years of age because Kim et al. teach that medulloblastoma are common in this patient population.  A person of ordinary skill in the art would have been motivated to administer the active agents to the cerebral spinal fluid because this is where the tumors are located and the ideal place for the active agent to be most therapeutically effective.  A person of ordinary skill in the art would have been motivated to administer the active agents in the claimed amounts because all of the claimed dosage amounts fall within the broad range of 0.01 to 5000 mg/kg per day, taught by Kuntz et al.  Furthermore, one of ordinary skill in the art would know how to optimize the dosage based on result effective parameters, such as sex, age, weight, overall health, severity of symptoms, etc.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
The Examiner also notes that the limitations drawn to AUC at steady state will necessarily occur when the claimed dosage amounts are taught or suggested by the cited prior art since they are merely mechanisms of action that occurs in vivo when the same claimed active agents are administered to the same claimed patient population in the same claimed dosage amounts.

Response to Arguments
	Applicant argues that the cited prior art does not teach treating a pediatric subject in the claimed age range, much less administering the claimed EZH2 inhibitor at the specific dose corresponding to 60% or 80% of the AUC of the steady state plasma concentration following administration of 1600 or 800 mg twice a day to an adult subject.
	This is not persuasive because the patient population described in Kuntz et al. clearly encompass children, since some of the diseases that can be treated include childhood cerebellar astrocytoma, childhood cerebral astrocytoma, childhood lymphomas, childhood leukemia, and other childhood cancers.  It is obvious to one of ordinary skill in the art that these diseases in children would encompass the claimed age ranges, for example between 6 months and 21 years of age or between 1 year and 18 years of age.  A person beyond 21 years of age would not qualify as a child anymore.  In this manner, the teachings of Kuntz et al. clearly encompass treating childhood cerebellar astrocytoma, childhood cerebral astrocytoma, childhood lymphomas, childhood leukemia, and other childhood cancers in the claimed age range.
With regard to the claimed dosage amounts, Applicant is reminded that Kuntz et al. teaches that dosages can range from 0.01 to 5000 mg/kg per day, 1 to 1000 mg/kg per day, or 1, 3, 10, 25, 50 g per day, which clearly encompass the claimed dosage amounts.  Furthermore, Kuntz et al. teaches that the dosages can be formulated into single or divided doses, and adjusted for the patient’s weight in kg or body surface area in m2, and age in years (col. 185, lines 40-67).  Therefore, it would be obvious for one of ordinary skill in the art to optimize the dosage based on result effective parameters, such as sex, age, weight, overall health, severity of symptoms, etc., absent a showing of criticality or unexpected results.
	Applicant argues that a person of skill in the art would not look to combine Kuntz with Kim, since Kim discloses administering therapeutic agents/antitumor drugs, such as an antimetabolite, to the cerebrospinal fluid to ameliorate a cell proliferative disease.  Kim is silent as to EZH2 inhibition.  In contrast, Kuntz discloses methods of treating cancer by administering a EZH2 inhibitor.  An EZH2 inhibitor and an antimetabolite (cytarabine) are different therapeutics with entirely different structures, functions, and mechanisms.
This is not persuasive because Kim was merely used to show that the treatment of medulloblastoma tumors in children involve administering therapeutic agents to the cerebral spinal fluid, which is surprisingly effective since the therapeutic agent is allowed to persist in the region of the neurological disorder.  Applicant has misunderstood the formulation of the obviousness rejection.  There is no substitution of an EZH2 inhibitor for an antimetabolite (cytarabine) needed or described. 
Applicant continues to argue that determining a proper dose and dosing frequency of tazemetostat would not be obvious to one skilled in the art, because extensive research and development is required.  There is no routine approach in the art to identify a proper dose of a drug.  Moreover, it is uncertain whether a proper dose range of a drug can be both efficacious and safe.
This is not persuasive because the claimed dosages, taking into account the 60 or 80% of the AUC of a steady state plasma concentration of a 1600 mg or 800 mg twice a day, would have to be lower than 3200 mg or 1600 mg per day.  Applicant is reminded that Kuntz et al. teaches dosages that already encompass this range.  Specifically, Kuntz et al. teaches 0.01 to 5000 mg/kg per day or 1 to 1000 mg/kg per day.  Nonetheless, if Applicant has discovered a critical dosage range or some other unexpected or surprising results that would qualify as secondary consideration to rebut a prima facie case of obviousness, factual evidence or data to support this conclusion is requested.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02 (e).
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627